FILED
                             NOT FOR PUBLICATION                                 FEB 04 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT



AREGNAZ ASLANYAN; et al.,                       No. 10-70643

              Petitioners,                      Agency Nos. A095-665-734
                                                            A095-665-735
  v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 15, 2014
                            San Francisco, California

Before: GRABER and NGUYEN, Circuit Judges, and DEARIE, Senior District
Judge.**

       Aregnaz Aslanyan petitions for review of a final order of the Board of

Immigration Appeals (“BIA”) denying her application for asylum, withholding of




        *
             This disposition is not appropriate for publication and is not
precedent except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Raymond J. Dearie, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
removal, and protection under the Convention Against Torture.1 The immigration

judge (“IJ”) found Aslanyan not credible because she did not report being raped at

her credible fear interview and, in his view, did not proffer a believable

explanation for this omission. We hold that substantial evidence does not support

the IJ’s adverse credibility determination and grant the petition.

      Although an IJ’s credibility findings receive substantial deference, an IJ who

determines that an applicant is not credible must “offer a specific, cogent reason

for [his] disbelief.” Aguilera-Cota v. INS, 914 F.2d 1375, 1381 (9th Cir. 1990)

(alteration in original) (internal quotation marks omitted). If the IJ provides

specific reasons for a credibility determination, “this court may evaluate those

reasons to determine whether they are valid grounds upon which to base a finding

that the applicant is not credible.” Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir.

1996). In particular, the reasons given “must be substantial and must bear a

legitimate nexus to the finding.” Aguilera-Cota, 914 F.2d at 1381.

      The IJ questioned Aslanyan’s testimony that she was raped because she

omitted mention of it at her credible fear interview. He also found her explanation

“that she did not want to mention the rape event in the presence of her daughter”


      1
             Aslanyan’s daughter, Evelina Kachatrian, is a derivative beneficiary
of Aslanyan’s asylum application and did not independently file her own
application.

                                          2
unsatisfactory because the record did not clearly show that the daughter attended

the interview and was only five-years-old at the time. AR 46 (emphasis added).

We have “rejected ‘the assumption that the timing of a victim’s disclosure of

sexual assault is a bellwether of truth.’” Kebede v. Ashcroft, 366 F.3d 808, 811

(9th Cir. 2004) (quoting Paramasamy v. Ashcroft, 295 F.3d 1047, 1053 (9th Cir.

2002)). Moreover, the IJ rejected Aslanyan’s explanation based on a misreading of

the record. At the merits hearing, Aslanyan testified that she did not mention the

rape because she did not want her “child to hear about it.” AR 116 (emphasis

added). At no time did she suggest that her daughter was present at the credible

fear interview. Additionally, as the government conceded during oral argument,

the IJ’s speculation about whether her daughter would understand the meaning of

sexual assault is an impermissible ground for an adverse credibility finding. See

Shah v. INS, 220 F.3d 1062, 1069 (9th Cir. 2000) (concluding that speculation is an

insufficient explanation of an adverse credibility finding).

      Given the IJ’s flawed reasoning, Aslanyan’s lack of corroborating evidence

does not support an adverse credibility determination. Under pre-REAL ID Act

cases such as this one, “where the basis for an adverse credibility finding falls out,

the lack of corroborating evidence cannot backstop the decision.” Cosa v.

Mukasey, 543 F.3d 1066, 1070–71 (9th Cir. 2008).


                                           3
      Because the IJ’s reasons for the adverse credibility finding are not supported

by substantial evidence, we accept Aslanyan’s testimony as credible. See Chawla

v. Holder, 599 F.3d 998, 1009 (9th Cir. 2010). We therefore remand to the BIA for

further proceedings in light of our determination.

      PETITION GRANTED.




                                         4